PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about January 26, 2006, in Leon County Circuit Court case number 2005-CF-4176, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner *713qualifies for the appointment of counsel, the lower tribunal shall appoint counsel to represent petitioner on appeal.
DAVIS, PADOVANO, and HAWKES, JJ., concur.